
	
		II
		112th CONGRESS
		2d Session
		S. 3283
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Housing Act to protect servicemembers
		  and veterans from housing discrimination, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ending Housing Discrimination
			 Against Servicemembers and Veterans Act of 2012.
		2.FindingsCongress finds the following:
			(1)Servicemembers
			 and veterans have given the United States the ultimate commitment to preserve
			 freedom and national security.
			(2)Those who are
			 serving or have served in the Armed Forces deserve the maximum protection
			 possible from discrimination based upon their military service.
			(3)Veterans have
			 historically suffered from homelessness at a higher rate than the general
			 population and ending this disgrace should be a national priority.
			(4)Those who are
			 wearing or have worn the uniform of the United States should be entitled to
			 Federal protection from housing discrimination.
			3.Ending housing
			 discrimination against servicemembers and veterans
			(a)DefinitionsSection
			 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end
			 the following:
				
					(p)Servicemember
				or veteran means an individual who serves or served in the Armed Forces,
				including in the National Guard or the Reserves (or in the National Guard in
				State status under title 32, United States Code), except that such term does
				not include an individual who was discharged or released from service under
				dishonorable
				conditions.
					.
			(b)Discrimination
			 in the sale or rental of housing and other prohibited practicesSection 804 of the Fair Housing Act (42
			 U.S.C. 3604) is amended—
				(1)in subsection (a), by inserting or
			 because the person is a servicemember or veteran after national
			 origin;
				(2)in subsection
			 (b), by inserting or because the person is a servicemember or
			 veteran after national origin;
				(3)in subsection
			 (c), by inserting or because a person is a servicemember or
			 veteran, after national origin,; and
				(4)in subsection
			 (d), by inserting , or because the person is a servicemember or
			 veteran, after national origin.
				(c)Discrimination
			 in residential real estate-Related transactionsSection 805 of
			 the Fair Housing Act (42 U.S.C. 3605) is amended—
				(1)in subsection
			 (a), by inserting or because the person is a servicemember or
			 veteran after national origin; and
				(2)in subsection
			 (c), by striking , or familial status and inserting
			 familial status, or whether a person is a servicemember or
			 veteran.
				(d)Discrimination
			 in the provision of brokerage servicesSection 806 of the Fair
			 Housing Act (42 U.S.C. 3606) is amended by inserting or because a person
			 is a servicemember or veteran after national
			 origin.
			(e)Religious
			 organization or private club exemptionSection 807(a) of the Fair
			 Housing Act (42 U.S.C. 3607(a)) is amended, in the first sentence by inserting
			 or to persons who are not servicemembers or veterans after
			 national origin.
			(f)AdministrationSection
			 808(e)(6) of the Fair Housing Act (42 U.S.C. 3608(e)(6)) is amended, in the
			 first sentence, by inserting (including whether such persons and
			 households are or include servicemembers or veterans) after
			 persons and households.
			(g)Prevention of
			 discriminationSection 901 of the Civil Rights Act of 1968 (42
			 U.S.C. 3631) is amended—
				(1)in subsection
			 (a), by inserting , or because the person is a servicemember or veteran
			 (as such term is defined in section 802 of this Act), after
			 national origin;
				(2)in subsection
			 (b)(1), by inserting or because a person is a servicemember or veteran
			 (as such term is defined in section 802 of this Act), after
			 national origin,; and
				(3)in subsection
			 (c), by inserting or because a person is a servicemember or veteran (as
			 such term is defined in section 802 of this Act), after national
			 origin,.
				(h)Rule of
			 constructionThe Fair Housing Act (42 U.S.C. 3601 et seq.) is
			 amended by adding at the end the following:
				
					821.Rule of
				construction relating to the treatment of servicemembers and veterans
						(a)Rule of
				constructionNothing in this
				Act may be construed to prohibit any person from—
							(1)making available to an individual a benefit
				with respect to a dwelling, a residential real estate-related transaction (as
				defined in section 805 of this Act), or a service described in section 806 of
				this Act because the individual is a servicemember or veteran; or
							(2)selling or
				renting a dwelling only to servicemembers or veterans.
							(b)DefinitionFor purposes of this section, the term
				benefit includes a term, condition, privilege, promotion,
				discount, or other favorable treatment (including an advertisement for such
				treatment) having the purpose or effect of providing an advantage to a
				servicemember or
				veteran.
						.
			
